Citation Nr: 1718507	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Navy Reserve from June 1988 to September 1990.  He also had periods of ACDUTRA and inactive duty for training (INACDUTRA) during non-consecutive periods between July 1997 and September 2011.  He also had active duty service from January 2012 to June 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This claim has been remanded on numerous occasions, to include in May 2010, primarily to schedule a hearing.  Subsequently, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  Thereafter, the Board remanded the matter in May 2011, December 2013, October 2014, August 2015, and August 2016 for further development and examination.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  A chronic low back disorder was not incurred during a period of ACDUTRA from June 1988 to September 1990.  

2.  A chronic low back disorder was not incurred during a period of ACDUTRA or INACDUTRA service between July 1997 and September 2011.  

3.  The preexisting low back disorder was not aggravated beyond its natural progression during active service from January 2012 to June 2012.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by May 2006, September 2007, May 2011, and January 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  As already noted, this matter has been remanded on numerous occasions, primarily to address medical questions regarding the Veteran's claim.  Specifically, the claim was remanded in May 2011 to obtain exact dates regarding the Veteran's military service, to include ACDUTRA and INACDTURA service.  Moreover, a VA examination was to be conducted.  Subsequently, additional records were submitted from the Navy Personnel Command which established the exact periods of the periods of ACDUTRA and INACDUTRA service.  A VA examination was also conducted (in July 2011), but as noted in the Board's remand in December 2013, a medical opinion was now necessary to address whether a preexisting back disorder was aggravated during the Veteran's periods of ACDUTRA and INACDUTRA.  The May 2013 remand also called for the RO/Appeals Management Office to obtain STRs during reported service in 2012.  Review of the record shows that the requested records from 2012 were added to the file.  VA examinations were conducted in February 2014 and December 2014, and those reports were added to the record.  As all requested medical questions were not addressed, the RO requested and received addendum reports dated in March 2015 and November 2015.  The March 2015 addendum report further addressed the medical question regarding whether the Veteran's low back disorder was preexisting and, if so, whether such was aggravated beyond natural progression.  The November 2015 addendum addressed whether the Veteran's low back disorder was aggravated by his service-connected ankle disorder.  The most recent Board remand in August 2016 was for the 2015 examiner to reexamine the file and consider and address the Veteran's May 2012 Medical History and Report of Medical Assessment indicating chronic low back pain and problems and whether such changed her March 2015 opinion.  (The Board noted that additional examination was only to be conducted if the VA examiner deemed it necessary.)  The VA examiner who conducted the 2015 examination stated that she again reviewed the claims file.  She provided the necessary medical opinion and included her rationale for her finding.  As such, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2016, the Veteran argued that the VA examiner who conducted the 2015 and 2016 examinations provided opinions which are in "direct contradiction" to the preponderance of evidence supporting his claim.  Moreover, he claimed that she did not consider the medications he took for his low back pain, nor the fact that he used a walker, wore a back brace, and attended weekly restorative yoga classes.  The Board notes, however, that the treatment records that include notation of the above are of record, and as noted by the examiner were reviewed in making her determinations.  

Direct/Presumptive Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection requires evidentiary showing of the following elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from certain specific diseases which are not relevant to the current claim.  Id.  Accordingly, as pertinent herein, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2015).  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2016).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d) (2016).  

In order to establish the occurrence of a chronic disease during service, the evidence must show the existence of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology can be established with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2016).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2016).  Even in instances where the record does not contain affirmative evidence of the occurrence of a disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Also, service connection for certain listed chronic diseases, including degenerative joint disease (DJD), may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) (2016) is through an evidentiary showing of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2016).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014).  


Presumption of Soundness/Aggravation of Preexisting Disability

For purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137 (West 2014), every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, [o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.   "Both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 2003); see generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  

The term "clear and unmistakable" means obvious or manifest.  Cotant, supra.  The word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").  

The United States Court of Appeals for Veterans Claims has stated that the standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable .... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant, supra, citing Vanerson, supra.  

If a disability is found to have pre-existed service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(a) (2016).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Federal Circuit stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a . . . veteran to establish an increase in disability."  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (held that 38 U.S.C.A. § 1153 requires some increase in the severity of the pre-existing condition causally related to military service).   

Service connection may be granted for a disorder that preexisted service where the evidence shows that the pre-existing disorder was aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  A pre-existing disability will be considered to have been aggravated by active duty service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a)(b) (2016).  

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

The presumptions of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

Secondary Service Connection

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

Background

Review of the record reflects initial report of joint complaints (to include the back) upon Persian Gulf History and Physical in January 1995.  When examined by VA in November 1995, the Veteran reported chronic joint pain, to include the low back.  His back hurt progressively worse as the day wore on.  The pain was a 6 on a scale of 1 to 10.  His back hurt whether standing or sitting and upon resting and with activity.  On range of motion (ROM) testing, the lumbar spine showed forward flexion to 80 degrees, bilateral lateral flexion to 35 degrees, with extension to 30 degrees.  Rotation was to 30 degrees, bilaterally.  The final diagnoses included arthralgias involving various joints, to include the lumbosacral spine.  

In December 2013, the claim of service connection for a low back disorder was remanded by the Board for additional evidentiary development.  A summarization of the pertinent evidence that was of record up to that date was provided and is repeated below.  Additional evidence pertinent to the current claim will also be summarized and inserted where appropriate.  

In support of his claim, the Veteran submitted treatment records which show that he was treated for a low back injury on at least 18 occasions between 1997 and 2011.  He also has submitted printouts of his annual retirement points records from the Navy Personnel Command, which establish the exact periods of his ACDUTRA and INACDUTRA service for each year during the aforementioned period.  

The Board's review of the record reflects that approximately 14 of the Veteran's claimed low back injuries occurred during a period of ACDUTRA or INACDUTRA service subsequent to his November 1995 VA examination.  These injuries were incurred on the following dates: January 25, 1999; June 21, 2001; April 25, 2002; January 9, 2003; September 4, 2003; September 1, 2004; May 22, 2005; November 18, 2008; April 3, 2009; August 31, 2009; December 3, 2009; March 12, 2010; August 21, 2010; and September 24, 2011.  

For example, a July 11, 1997, STR noted a complaint of lower back pain after an accident the day before in which the Veteran had tried to lift a metal cabinet.  It was noted that he had no history of a back injury.  However, service records reflect that the Veteran began a period of ACDUTRA on July 11, 1997, but was not in either ACDUTRA or INACDUTRA status on the date of the accident, July 10, 1997.  

A January 26, 1999, STR noted that the Veteran had pulled his back while moving a heavy object.  Service records reflect that the Veteran was in a period of ACDUTRA on January 25, 1999, the date of the injury.  

June 2000 treatment records noted complaints of and treatment for acute back strain/sprain that began when the Veteran was playing racquetball.  Service records reflect that the Veteran was not in a period of ACDUTRA or INACDUTRA on June 20, 2000, when the injury reportedly occurred.  

June 21, 2001, STRs noted treatment for lower back pain after he sprained his back two or three days before.  Service records reflect that the Veteran was in a period of ACDUTRA from June 10, 2001, to June 22, 2001.  

An April 26, 2002, STR noted a history of back problems and that the Veteran had hurt his back the previous evening.  Service records reflect that the Veteran was in a period of ACDUTRA from April 21, 2002, to May 3, 2002.  

A January 9, 2003, STR noted an assessment of acute lumbar strain after the Veteran complained of lower back pain after lifting a computer.  Service records reflect that the Veteran was in a period of ACDUTRA from January 6, 2003, to January 17, 2003.  

June 21, 2001, STRs noted treatment for lower back pain after he sprained his back two or three days before.  Service records reflect that the Veteran was in a period of ACDUTRA from June 10, 2001, to June 22, 2001.  

An April 26, 2002, STR noted a history of back problems and that the Veteran had hurt his back the previous evening.  Service records reflect that the Veteran was in a period of ACDUTRA from April 21, 2002, to May 3, 2002.  

A January 9, 2003, STR noted an assessment of acute lumbar strain after the Veteran complained of lower back pain after lifting a computer.  Service records reflect that the Veteran was in a period of ACDUTRA from January 6, 2003, to January 17, 2003.  

A September 5, 2003, STR record noted an assessment of lower back pain after the Veteran had bent over to access his car trunk the day before.  STRs reflect that the Veteran was on INACDUTRA status from September 4, 2003, to September 7, 2003.  

A September 3, 2004, STR showed an assessment of back strain after the Veteran complained of back pain while lifting sand bags two days before.  Service records reflect that the Veteran was in a period of ACDUTRA from August 20, 2004, to September 4, 2004.  

A May 24, 2005, air force base clinic record showed a complaint of lower back sprain while playing golf two or three days before.  Service records reflect that the Veteran was in INACDUTRA status from May 21, 2005, to May 24, 2005.  

When on active duty in May 2006, the Veteran was seen for low back pain after pushing a small refrigerator.  He had a similar history of low back pain a few years earlier.  The pain radiated to the upper thigh with some numbness and tingling, bilaterally.  Examination showed limited ROM and stiffness in all directions.  There was moderate tenderness to "P/P at L-S area transversally."  The assessment was lumbago.  

When examined by VA in April 2007, the Veteran reported low back pain which began in approximately 1997 or sooner.  The examiner noted that the claims file showed that he had a history of multiple "sprains" of the lumbar spine (at least a dozen times or more).  The Veteran stated that between sprains his low back got better, but each time he sprained it, it took longer to rehabilitate.  Over the last two years, he had continued weakness and stiffness of his lumbar spine with an increase in pain.  He had undergone periods of physical therapy.  Exam showed limitation of ROM.  X-rays showed degenerative osteoarthritic changes involving the lumbosacral spine.  There was mild scoliosis of the upper lumbar spine.  There was slight wedge deformity of the 12th thoracic vertebra.  The examiner opined that it was likely that the Veteran's current back pain was due to his history of back strains "while in the military service."  

July 27, 2007, medical records from a joint reserve base and private medical sources showed a compression fracture of lumbar vertebra and herniated disc after the Veteran injured his back playing football.  Assessment was L5 compression.  A July 2007 VA X-ray study showed minor spurs in the lower lumbar disc levels.  A CT scan showed mild bulging discs without a lumbar fracture.  Service records reflect that the Veteran was not in ACDUTRA or INACDUTRA status on July 27, 2007.  

A private physician (P.J.C., M.D.) reported in August 2007 that he had reviewed the record and opined that it more likely as not that the Veteran's current back pain and stiffness were due to his history of back sprain while in military service.  In a May 2008 statement, Dr. P.J.C., stated that the inservice back injuries had been cumulative and had increased his probability of reinjuring the low back numerous times.  

A November 18, 2008, naval health clinic record showed complaint of lower back pain after the Veteran twisted his back after bending over and lifting a heavy suitcase up a flight of stairs.  Service records reflect that the Veteran was in INACDUTRA status from November 15, 2008, to November 18, 2008.  

April 4, 2009 naval health clinic records showed severe back muscle spasms after the Veteran bent and twisted his back in the shower the previous day.  Service records reflect that the Veteran was in INACDUTRA status from April 3, 2009, to April 6, 2009.  

An August 31, 2009, medical record showed complaints of lumbago.  A September 5, 2009, MRI scan of the lumbosacral spine showed mild disc bulging at L3-L4 and L4-L5; small left lateral annular tears at L4-L5 and L5-S1; multilevel facet joint degeneration but no herniated disc or spinal canal stenosis.  A September 11, 2009, medical record noted that the Veteran recently threw his back out by trying to lift weights in the gym. Service records reflect that the Veteran was on ACDUTRA service from August 28, 2009, to September 11, 2009. ,

December 4, 2009, naval service medical records noted that the Veteran had recurrent episodes of lumbago, or throwing out his back, and that he felt back strain the day before when he attempted to lift a podium.  Service records reflect that the Veteran was in ACDUTRA status from December 3, 2009, to December 6, 2009.  

A March 12, 2010, medical record from a naval facility in South Korea noted the Veteran's complaint of lower back pain and an assessment of muscle spasm after trying to pick up a dumbbell.  Service records reflect that the Veteran was in ACDUTRA status from March 3, 2010, to March 19, 2010.  

August 2010 Portsmouth Naval Medical Center records noted that the Veteran presented with a complaint of lower back pain after an injury while playing basketball on August 21, 2010.  Service records reflect that the Veteran was in ACDUTRA service from August 15, 2010, to August 27, 2010.  

In November 2010, the Veteran provided testimony in support of his claim.  The transcript is of record and has been reviewed.  

Dr. P.J.C. submitted an additional statement in support of the Veteran's claim in November 2010.  He reiterated that the Veteran's low back injury was due to his multiple inservice back injuries.  

A September 25, 2011, private medical record noted back pain and back strain after the evening before he moved heavy furniture at home and twisted his back.  Service records associated with the claims file reflect that the Veteran was in INACDUTRA status from September 23, 2011, to September 25, 2011.  

When examined by VA in July 2011, it was noted that the Veteran had had multiple injuries to the back and a cursory recitation of the Veteran's back history was noted.  Examination showed limited ROM, and the Veteran said that he was in acute back pain with only one repetition and physically unable to do more.  The pain was intense enough that he felt nauseated.  X-rays showed degenerative changes.  The examiner stated that it was as least as likely as not that the Veteran's low back disorder was caused by or a result of multiple sprain injuries and compression fracture at T12 while on active duty.  "Reserve duty" was handwritten on the report with a line drawn to the word "active."  For rationale, the examiner stated that the Veteran had well documented multiple injuries to the lumbar spine while on active duty.  

As previously noted, the Veteran had active service from January 2012 to June 2012.  Review of the corresponding STRs for that period of time does not include an entrance examination report.  However, records show that when the Veteran was primarily treated for tinnitus in February 2012, it was noted that his active problems included chronic lower back pain.  He was seen 3 days later for a backache.  The Veteran reported that the back pain began while lifting heavy bags.  Medications were prescribed.  He was not to do any heavy lifting.  In April 2012, he was seen for knee and low back pain.  He said that he had several injuries to his spine over the years, to include a compression fracture.  In May 2012 and June 2012, he presented for low back pain.  The June visit was precipitated by lifting a tree trunk whereupon he pulled a back muscle.  

When examined by VA in February 2014, it was noted that the Veteran had moderate DJD of the spine.  It was noted that his lower back pain began in 1997.  His medical history included notation of his many subsequent injuries to the back, noting whether such was on ACDUTRA or INACDUTRA or active duty.  It was the examiner's opinion that it was at least as likely as not that the Veteran's back pain was present prior to ACDUTRA and INACDUTRA between 1997 and 2011.  For rationale, it was noted that when examined by VA in 1995, one month after his pre-deployment physical that documented no back pain, he reported lower back pain confirming that back pain was present prior to the 1997 report of back injury.  Thus, his back condition did not occur in the ACDUTRA and INACDUTRA service between 1997 and 2011.  

The VA examiner also opined that it was less likely as not that the Veteran's back pain worsened during periods of ACDUTRA and INACDUTRA between 1997 and 2011.  For rationale, she noted that while the records showed recurrent back pain with treatment, no follow up treatment was needed "for the most part."  A CT scan in 2007 documented mild bulging disc at L3-4 and L4-5 after the Veteran was injured in a football game.  She stated that it was well known in medical literature that bulging discs are the result of lifting or straining type injuries and not trauma injuries which would cause fractures.  She added that the MRI in 2009 (and thereafter) showed multilevel joint degeneration, that she found to be age related, noting that such was not mentioned in 2007.  

As for the DJD, the examiner also found that there was less likely as not an increase of this disability during ACDUTRA and INACDUTRA in that this was an age related disorder.  For rationale, it was noted after the multilevel DJD was shown in 2009, X-rays in 2011 and 2013 showed no significant change in the radiographic appearance of the lumbosacral spine when correlated with earlier studies.  She further explained that medical literature showed that DJD was age related and as there had been no trauma to the spine in the form of fracture which would make the arthritis occur more rapidly than normal progression, the compression fracture of L5 mentioned in 2007 was ruled out by CT scan that same year.  

Additional VA examination was conducted in December 2014.  At that time, the VA examiner opined that it was less likely than not that the Veteran's back condition was incurred in or caused by the claimed inservice injury, event or illness.  In support of his opinion, the examiner stated, (when addressing the Veteran's active duty from January to June 2012), that the Veteran's back pain was acute in nature, meaning it had direct causes like lifting injuries and/or tripping, which were documented in the STRs and VA treatment records.  As such, the examiner opined that the Veteran's low back disability was an acute injury and not a chronic condition.  As the examiner's opinion did not address whether any diagnosed back disorder preexisted active duty from January 2012 to June 2012, additional opinion was requested.  

The subsequent addendum opinion was obtained in March 2015.  The addendum opinion indicated that the Veteran's back condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an inservice event, injury, or illness.  In support of this opinion, the examiner stated while an active duty from January to June 2012, the Veteran sustained four episodes of lower back pain for which he was treated.  The examiner found these episodes to be acute events which caused an injury to the back.  Because the lower back pain was precipitated by an event, this made these recurrent episodes acute and not chronic as chronic back pain would recur without any precipitating event.  Furthermore, the examiner found that the Veteran's low back pain was not aggravated beyond its natural progression by his service.  

A VA examination was conducted in November 2015 to address the theory that service connection was warranted for a low back disorder as secondary to long standing left ankle sprain residuals.  The examiner opined that there was a long standing arthritis and disc degeneration of the back which would not be the result of limitation of motion of the ankle.  This type of back condition was commonly known in the medical community to be the result of trauma over time.  

In a Report of Medical History and Report of Medical Assessment at separation in May 2012, the Veteran reported low back pain and problems were chronic.  This report was submitted following the above VA examinations.  A final report was requested to include consideration of the above document which referred to the Veteran's low back problems as chronic.  

In an August 2016 addendum report, a VA examiner opined that the Veteran's claimed back condition, which clearly and unmistakable existed prior to service was not aggravated beyond its natural progression by an inservice event, injury, or illness.  (This opinion pertained to the Veteran's active duty service from January 2012 to June 2012.)  For rationale, it was noted that each episode of reported lower back pain (during active duty from January to June 2012) was precipitated by the accomplishment of a task.  The episodes were acute in nature.  Each event only required one medical visit.  She found that the Veteran's lower back pain was not aggravated beyond its natural progression by military service as the above events would have occurred with him lifting a bag, falling, and/or lifting a tree limb, even if he was not ini the military as these were acute and activity driven episodes.  

Analysis

Given the foregoing evidence, it is undisputed that the Veteran has a current back condition.  Hence, as described more fully below, favorable resolution of the Veteran's appeal depends upon an evidentiary showing of the existence of some etiological relationship between the Veteran's current back condition and his ACDUTRA, INACDUTRA, or active duty service.  In the alternative, he has also claimed that his back disorder is secondary to his service-connected left ankle sprain residuals.  

Initially, the Board will discuss the Veteran's claim of service connection for a back disorder from the point of view of the period of ACDUTRA from June 1988 to September 1990.  The record is negative for report of back complaints until approximately 5 years after this period of ACDUTRA service.  Therefore, it cannot be found that a low back disorder was incurred, to include presumptively, during a period of ACDUTRA from June 1988 to September 1990.  

Secondly, the Board will address whether service connection for a low back disorder is warranted for the period between July 1997 and September 2011.  During this period, the Veteran had periods of ACDUTRA and INACDUTRA service and was seen on many occasions for back complaints.  

As already noted in the laws and regulations portion of this decision, presumptions of service connection (chronic diseases), soundness, and aggravation do not apply to ACDUTRA and INACDUTRA periods of service.  What the record shows is that the Veteran was seen prior to this period of service which began in 1997 for back pain.  Moreover, during this approximately 14 year period of ACDUTRA and INACDUTRA service, he was seen on many occasions for back complaints.  Some visits were during a period of ACDUTRA while others were during INACDUTRA.  VA examinations were conducted to determine the etiology of DJD of the spine disorder which was initially found in 2007 and corroborated on subsequent records.  As summarized above, it was found by a VA examiner that the Veteran's back pain preexisted this period of ACDUTRA and INACDUTRA service and there was no aggravation of the disorder therein.  The rationale for this opinion included the notations prior to 1997 of low back problems and that the age related DJD, first clinically shown in 2007, was after a traumatic football injury and during a period when the Veteran was not on ACDUTRA or INACDUTRA service.  She explained that the Veteran's DJD was not shown until after that injury and that subsequently dated records, to include X-rays and MRI, showed no increase in severity of the low back condition.  

The Board has reviewed the favorable opinions in support of the Veteran's claim.  This includes the private examiner's 2007/2008/2011 opinions as well as the VA examiner's July 2011 opinion.  It is noted, however, that the private physician, as well as the VA examiner, based their favorable opinions on the incorrect assumption that each visit for back complaints from 1997 through 2011 was during a period of active duty.  Thus, their opinions have no probative value as they are based on an incorrect assumption.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

As to final period of service when the Veteran was on active duty from January 2012 to June 2012, the Board notes that the presumption of soundness does not apply as there was apparently no examination conducted upon entrance.  However, there is medical and lay evidence of a low back disorder before the Veteran's entrance into active service in 2012.  As noted above, back pain was present in the mid-1990s.  Moreover, an actual chronic low back disorder was noted during a period when the Veteran was not on ACDUTRA, INACDUTRA, or active service after a football injury in 2007.  Based on the medical evidence of record, the Board accordingly finds that the Veteran had a preexisting low back disorder (DJD) on entry into active duty service in January 2012.  

Having found that the Veteran had a preexisting low back disorder on entry into active duty service in 2012, the next inquiry is whether a preexisting low back disorder was aggravated by service; that is, whether there was an increase in disability during service beyond the disorder's natural progression or flare-ups.  

While on active duty from January 2012 to June 2012, the Veteran was treated on four occasions for back complaints.  As reported by VA examiners in addendum reports in 2015 and 2016, each episode was precipitated by a task such as lifting an object or after a fall and there were no additional followup visits until after injuring the back again.  Moreover, there was no aggravation of the preexisting low back disorder as continuation of back pain was not indicated.  

Accordingly, in consideration of this evidence, the Board finds that the Veteran's preexisting low back disorder did not increase in severity beyond the natural progression or beyond flare-ups during active service from January 2012 to June 2012.  Accordingly, the claim must be denied on this basis.

Moreover, as to all periods of service, a VA examiner opined in an addendum report in November 2015 that there was no aggravation of the Veteran's long standing arthritis and disc degeneration as this would simply not be the result of the ankle disorder.  It was further noted that the Veteran's type of back injury was commonly known in the medical community to be the result of trauma over time.  

In sum, the evidence does not show that the Veteran incurred a low back disability during ACDUTRA or INACDUTRA.  Additionally, the evidence shows that the Veteran's low back disorder (lumbar DJD) existed prior to his entry on active duty in January 2012 and that it did not increase in severity during service beyond the natural progression or flare-up.  Thus, the criteria for service connection for a low back disorder have not been met.  The preponderance of the evidence is against the claim.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


